Case 2:18-cv-01069-AB-JC Document 93 Filed 04/19/19 Page 1 of 5 Page ID #:1336



     LAW OFFICE OF SHIRIN BUCKMAN
 1
     SHIRIN BUCKMAN, ESQ. (State Bar No. 314634)
 2   PO Box 1053
     Los Angeles, CA 90028
 3   Telephone:    (323) 645-7430
 4   Cell:         (323) 463-3326

 5   LISA HOLDER (State Bar No. 212628)
     LAW OFFICE OF LISA HOLDER
 6   lisaholder@yahoo.com
 7   P.O. Box 65694
     Los Angeles, California 90065
 8   Telephone:    (323) 683-6610
 9   WALK FREE LAW
10   ALANA YAKOVLEV, ESQ. (State Bar No. 270910)
     611 S. Catalina Street, Suite 222
11   Los Angeles, CA 90005
     Telephone:     (213) 674-7323
12   Facsimile:     (323) 998-6339
13   Attorneys for PLAINTIFFS KATHLEEN WILLIAMS AND MICHAEL HILL
14    (Attorneys continued on next page)

15                         UNITED STATES DISTRICT COURT
16                        CENTRAL DISTRICT OF CALIFORNIA
17   KATHLEEN WILLIAMS, an individual; and           Case No: 2:18-cv-01069
18   MICHAEL HILL, an individual

19                    Plaintiffs,                     [Assigned to Honorable Andre Birotte]
            vs.
20
                                                     JOINT STIPULATION TO
21   CITY OF LONG BEACH, a municipal entity;
                                                     CONTINUE CURRENTLY
     LONG BEACH POLICE DEPARTMENT, a
22                                                   SCHEDULED DATES AND/OR
     municipal entity; Officer ROBERT J. CRUZ;
                                                     DEADLINES FOR TRIAL,
23   Officer NORMAN A. DUMAPLIN; Sergeant
                                                     DISCOVERY, AND MOTION
     JONATHAN STEINHAUSER; LOS
                                                     DEADLINES
24   ANGELES COUNTY METROPOLITAN
     TRANSIT AUTHORITY, a municipal entity;
25   and DOES 1-10,
26
            Defendants.
27
28
                                                 1

         JOINT STIPULATION TO CONTINUE CURRENTLY SCHEDULED DATES AND/OR DEADLINES FOR TRIAL,
                                   DISCOVERY, AND MOTION DEADLINES
Case 2:18-cv-01069-AB-JC Document 93 Filed 04/19/19 Page 2 of 5 Page ID #:1337



     CHARLES PARKIN, City Attorney
 1   MATTHEW M. PETERS, Deputy City Attorney
     State Bar No. 306959
 2   333 West Ocean Boulevard, 11th Floor
 3   Long Beach, California 90802-4664
     Telephone: (562) 570-2200
 4   Facsimile: (562) 436-1579
 5   Attorneys for Defendants CITY OF LONG BEACH, ROBERT J. CRUZ,
     NORMAN A. DUMAPLIN, and JONATHAN STEINHAUSER
 6
 7   RICKEY IVIE, ESQ. (S.B.N.: 76864)
 8   rivie@imwlaw.com Public Entity Exempt
     ARMAND J. JAAFARI, ESQ. (S.B.N.: 316607) from Filing Fee
 9   ajaafari@imwlaw.com
10   IVIE, McNEILL & WYATT
11   A Professional Law Corporation
     444 S. Flower Street, Suite 1800
12   Los Angeles, CA 90071
13   Tel: (213) 489-0028
     FAX: (213) 489-0552
14
15   Attorneys for Defendant LOS ANGELES COUNTY METROPOLITAN
     TRANSIT AUTHORITY
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2

        JOINT STIPULATION TO CONTINUE CURRENTLY SCHEDULED DATES AND/OR DEADLINES FOR TRIAL,
                                  DISCOVERY, AND MOTION DEADLINES
Case 2:18-cv-01069-AB-JC Document 93 Filed 04/19/19 Page 3 of 5 Page ID #:1338




 1         Plaintiffs, Kathleen Williams and Michael Hill (hereinafter “Plaintiffs”) and
 2   Defendants City of Long Beach, Officer Robert J. Cruz, Officer Norman A.
 3
     Dumaplin; Sergeant Jonathan Steinhauser; and Defendant Los Angeles County
 4
 5   Metropolitan Transit Authority (hereinafter “MTA”) (collectively referred to as the
 6
     “Parties”), by and through their counsel of record, electronically met and conferred
 7
 8   in March 2019 and hereby stipulate and agree to amend pre-trial and trial dates as
 9   follows:
10
11              EVENT                        CURRENT                  PROPOSED
                                             DEADLINE                 NEW DATE
12                Trial                    November 5, 2019           March 9, 2020
13
       Final Pre-Trial Conference;          October 18, 2019           February 21,
14       Hearing on Motions in                                            2020
15               Limine
16     Non-Expert Discovery Cut-              July 18, 2019             October 25,
                   Off                                                     2019
17      Expert Disclosure (Initial)           June 6, 2019              October 11,
18                                                                         2019
      Expert Disclosure (Rebuttal)            July 24, 2019            November 22,
19                                                                         2019
20      Expert Discovery Cut-Off            August 21, 2019            December 20,
21                                                                         2019
        Last Day to Hear Motions             September 13,              January 10,
22                                               2019                      2020
23       Deadline to Complete                August 9, 2019            December 13,
        Settlement Conference                                              2019
24
       Trial Filings (First Round)           September 27,              January 31,
25                                                2019                     2020
26    Trial Filings (Second Round)           October 4, 2019            February 7,
                                                                           2020
27
28
                                                3

         JOINT STIPULATION TO CONTINUE CURRENTLY SCHEDULED DATES AND/OR DEADLINES FOR TRIAL,
                                   DISCOVERY, AND MOTION DEADLINES
Case 2:18-cv-01069-AB-JC Document 93 Filed 04/19/19 Page 4 of 5 Page ID #:1339




 1         This joint request is based on a concern by the Plaintiffs that they have
 2   recently been furnished extensive discovery from defendant MTA, consisting of
 3
     over one million documents, which must be carefully and thoroughly reviewed.
 4
 5         In addition, Plaintiffs intend to propound additional discovery requests on
 6
     Defendants to obtain additional information and clarification as to the claims and
 7
 8   defenses in this matter.
 9         The parties will also be able to engage in a meaningful settlement process
10
     as discovery continues to be conducted and the issues in this matter are narrowed.
11
12         The parties have not previously sought any continuances of any trial, pretrial,
13
     or discovery cut-off dates or deadlines in this action.
14
15         IT IS SO STIPULATED.
16
17   Dated:       April 19, 2019             LAW OFFICE OF SHIRIN BUCKMAN
18
                                         By: ______________________________
19                                               Shirin Buckman, Esq.
20                                               Lisa Holder, Esq.
                                                 Alana Yakovlev, Esq.
21                                               Attorneys for Plaintiffs,
22                                               Kathleen Williams and Michael Hill
23
     Dated:       March 26, 2019             LONG BEACH CITY ATTORNEY
24
25                                        By:_/s/ Matthew M. Peters________________
                                                   Matthew M. Peters,
26                                                 Deputy City Attorney
27                                                 Attorney for Defendant City of Long
                                                   Beach, Robert Cruz, Norman
28
                                                   Dumaplin, and Jonathan Steinhauser
                                                4

         JOINT STIPULATION TO CONTINUE CURRENTLY SCHEDULED DATES AND/OR DEADLINES FOR TRIAL,
                                   DISCOVERY, AND MOTION DEADLINES
Case 2:18-cv-01069-AB-JC Document 93 Filed 04/19/19 Page 5 of 5 Page ID #:1340




 1   Dated:      March 26, 2019              IVIE, MCNEILL, & WYATT
 2                                    By:    ___/s/ Armand J. Jaafari______________
 3                                                  Rickey Ivie, Esq.
                                                    Armand J. Jaafari, Esq.
 4
                                                    Attorneys for Defendant
 5                                                  LACMTA
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                5

         JOINT STIPULATION TO CONTINUE CURRENTLY SCHEDULED DATES AND/OR DEADLINES FOR TRIAL,
                                   DISCOVERY, AND MOTION DEADLINES
